Electronically Filed
                                                         Supreme Court
                                                         SCWC-29480
                                                         09-JUN-2014
                                                         08:11 AM



                             SCWC-29480


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I




   LAWRENCE P. PECK, ROBBYN L. PECK, and PECK, INC., a Hawai'i
         corporation, Petitioners/Plaintiffs-Appellees,

                                 vs.


  LYNN LINDER NAKKIM, and CONTINENTAL PACIFIC, LLC, a Delaware

 Limited Liability Company, Respondents/Defendants-Appellants.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 29480; CIV. NO. 04-1-0374)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioners/Plaintiffs-Appellees’ application for writ

of certiorari filed on April 28, 2014, is hereby rejected.

          DATED:   Honolulu, Hawai'i, June 9, 2014.

Douglas L. Halsted              /s/ Mark E. Recktenwald

for petitioners

                                /s/ Paula A. Nakayama


                                /s/ Sabrina S. McKenna


                                /s/ Richard W. Pollack


                                /s/ Michael D. Wilson